                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Darla Wilks,                            )           JUDGMENT IN CASE
                                         )
                Plaintiff,               )             1:19-cv-00306-MR
                                         )
                   vs.                   )
                                         )
 Andrew M. Saul,                         )
                                         )
                Defendant.

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 2, 2020 Order.

                                                September 2, 2020




         Case 1:19-cv-00306-MR Document 19 Filed 09/02/20 Page 1 of 1
